Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:   The prior art did not teach or suggest an injection head as claimed by the applicant, specifically an injection head comprising an orifice plate arranged in the injection head body and forming with an orifice through which flowing the liquid fire extinguishing agent; a porous member having a block shape arranged in a exiting part of the orifice; and a baffle plate contacting with a end surface of said porous member opposite side of the exiting part of the orifice; wherein said baffle plate covers at least a projected area of a circumscribed circle of the orifice of an end surface of the porous member and, as well as the liquid fire extinguishing agent is released via a gap formed between the injection head body and the baffle plate, and/or, a through hole formed outside of the projected area of the circumscribed circle of the orifice of the injection head body and/or the baffle plate, together in combination with the other claimed features of applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752